SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUS Deutsche Strategic Equity Long/Short Fund The following information replaces the existing disclosure contained under the “Portfolio Manager(s)” sub‐heading under the “Investment Advisor - Deutsche Investment Management Americas Inc.” sub-section of the “MANAGEMENT” section of the summary section of the fund’s prospectus. Mihir Meswani, Director, DIMA. Portfolio Manager of thefund. Began managing the fund in 2014. Chris Umscheid, Director, DIMA. Portfolio Manager of the fund. Began managing the fund in 2014. The following information replaces the existing disclosure contained under the “Deutsche Investment Management Americas Inc.” sub‐heading of the “MANAGEMENT” section of the fund’s prospectus: Mihir Meswani, Director, DIMA. Portfolio Manager of thefund. Began managing the fund in 2014. ■ Joined Deutsche Asset & Wealth Management in 2014 with 21 years of industry experience in asset allocation and portfolio management of multi-asset class portfolios. ■ Previously, he worked at Mount Yale Capital Group where he was a portfolio manager for the group’s alternative mutual funds. Prior to that, he was Chief Investment Strategist at Sandalwood Securities, where he was a member of the Investment Committee with direct responsibility for the portfolio management of Sandalwood’s fund of hedge funds and alternative mutual fund portfolio. ■ Previously, he held a position as Director of Public Investments for the Robert Wood Johnson Foundation where he managed assets across equity and fixed income, hedge funds, credit and real assets. He also worked for Bank of America and JP Morgan in similar roles. ■ BS in Finance and a BA in Economics, RutgersUniversity. Chris Umscheid, Director, DIMA. Portfolio Manager of the fund. Began managing the fund in 2014. ■ Global Head of Hedge Fund Research and Due Diligence and Member of the Global Hedge Fund Investment Committee: New York. ■ Joined Deutsche Asset & Wealth Management in 2007 with 13 years of industry experience; previously, served as a Portfolio Manager for Fund of Hedge Funds at Wafra Investment Advisory Group, a Portfolio Manager and Director of Research at Yankee Advisers, LLC and a Senior Analyst at Phoenix Advisers Inc. Began career as a Financial Analyst at Goldman Sachs. ■ AB in Economics, Dartmouth College. Please Retain This Supplement for Future Reference December 16, 2014 PROSTKR-466
